DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification recites “central tab 24” and “central tab 24a”; however, both statements cannot be correct.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0210546, Geese et al.
	In regards to claim 1, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose tightening device comprising a belt (14, 28) having a first and a second end, a sealing ring (12) disposed in an annular recess of the belt, and a first (50) and a second (48) tightening lug born by the belt, respectively in the vicinity of the first and the 
	the sealing arrangement is a male/female type arrangement, the first end of the belt presenting a male arrangement that penetrates between the lateral tabs of the second end in the tightened state of the belt.
In regards to claim 3, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose the sealing arrangement comprises a central tab formed at the first end of the belt and a central notch formed at the second end of the belt and delimited by the lateral tabs, the central tab penetrating in the central notch in the tightened state of the belt.
	In regards to claim 4, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose the recess has a flat bottom that extends from one wedging step to the other.
In regards to claim 9, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose the width of the recess represents at least 60% of the width of the belt.
	In regards to claim 10, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose the width of the recess represents at least 70% of the width of the belt.
	In regards to claim 11, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose the sealing arrangement comprises a central tab formed at the first end of the belt and a central notch formed at the second end of the belt and delimited by the lateral tabs, the central tab penetrating 
	In regards to claim 12, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose a minimum width of the central tab represents at least 60% of the width of the belt.
	In regards to claim 13, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose the lateral tabs have a length ranging between 50% and 150% of the width of the belt.
	In regards to claim 14, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose the lateral tabs have a length between 70% and 120% of the width of the belt.
	In regards to claim 15, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose two first tightening lugs disposed in the vicinity of the first end of the belt on two distinct portions of the belt width, and two second tightening lugs disposed in the vicinity of the second end of the belt on two distinct portions of the belt width.
	In regards to claim 16, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose the distinct portions of the belt width on which the two first lugs and/or the two second lugs are disposed, are separated by a circumferential slit of the belt.
	In regards to claim 17, in Figures 1-8 and paragraphs detailing said figures, Geese et al disclose a tightening stem, retained with respect to the two lugs.
.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679